DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is advised that should claim 5 be found allowable, claim 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the Ni-Cr alloy comprises 2 to 50 wt% chromium balanced by nickel”. It is unclear whether this wt% is the average weight percentage throughout the thickness of the composite, whether this wt% percentage limits the exact composition at all depths of the thickness of the composite, or whether this wt% perecentage limits the composition at an arbitrary thickness of the composite.
	Claim 1 further recites “the Ni-Cr alloy is heat treated to homogenize composition of the alloy”. It is unclear whether the claim is directed towards an intermediate product of the alloy on the surface of the turbine component before heat treatment (Fig. 2A), or the resulting homogenized component after heat-treatment (Fig. 2B). Furthermore, it is unclear whether the composition of the alloy claimed with the 2 to 50 wt% chromium only applies to the intermediate product before heat treatment, or after the heat treatment process. Note that during heat treatment other elements from the Ni-superalloy (ex. Co, Al, Y) would likely be present in the inter-diffusion zone. The claim is being interpreted as being directed to the intermediate product (Fig. 2A) with the alloy being capable of being heat-treated to homogenize composition of the alloy and restore materials lost during repair of the turbine component.
	Claims 2-5, and 21-25 are indefinite based on their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 21 and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rairden (US Patent 3,998,603).
In regards to claim 1, Rairden discloses a coated article, comprising: 
a turbine component (Col. 3, line 8); and 
a Ni-Cr alloy applied on a surface of the turbine component (Col. 3, lines 29-36, Col. 5, lines 5-36), wherein the Ni-Cr alloy comprises from 2 to 50 wt% chromium balanced by nickel (Col. 5, lines 5-10), and wherein the Ni-Cr alloy is heat-treated (Col. 3, line 45-61) to homogenize composition of the alloy and provide materials.
Note that the claimed phrase “restore materials lost during repair of the turbine component” is being treated as a product-by-process limitation; that is, that the turbine component can have material lost during repair.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though Rairden does not disclose a repair process to the article, it appears that the product of Rairden would be the same or similar as the article claimed.
	In regards to claim 2, Rairden discloses the Ni-Cr alloy comprises from 8 to 20 wt% chromium balanced by nickel (20%, see Raiden Col. 5, line 7).
	In regards to claims 3-4 and 23, Rairden discloses the Ni-Cr alloy is thicker than 1 mil, 2 mils and 5 mils (Col. 3, lines 36-37, note that a coating with 5 mils provided with a uniformity of +- .1 mil would have a maximum thickness in excess of 5 mils).
	In regards to claims 5 and 24, Rairden discloses the turbine component is a rotor blade (Col. 3, line 8), a stator, or a vane.
	In regards to claim 21, Rairden discloses the Ni-Cr-Al alloy composite is formed by deposition.
Note that the claimed phrase “formed by electrodeposition” is being treated as a product-by-process limitation; that is, that the article can be formed by electrodeposition.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though Rairden discloses another deposition process used to form the article, it appears that the product of Rairden (especially following the heat treatment) would be the same or similar as the article claimed.
In regards to claim 25, Rairden discloses the turbine component has been formed.
Note that the claimed phrase “the turbine component has been repaired” is being treated as a product-by-process limitation; that is, that the turbine component can be repaired.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though Rairden does not disclose a repair process to form the article, it appears that the product of Rairden would be the same or similar as the article claimed.

Claim(s) 1, 3, 5, and 21-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mourer (US 2016/0031186).
In regards to claim 1, Mourer discloses a coated article, comprising: 
a turbine component (par. 45); and 
a Ni-Cr alloy (TABLE 2, NiCr) applied on a surface of the turbine component (par. 52), wherein the Ni-Cr alloy comprises from 2 to 50 wt% chromium balanced by nickel (see TABLE 2), and wherein the Ni-Cr alloy is heat-treated (par. 79) to homogenize composition of the alloy and provide materials.
Note that the claimed phrase “restore materials lost during repair of the turbine component” is being treated as a product-by-process limitation; that is, that the turbine component can have material lost during repair.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though Mourer does not disclose a repair process to the to form the article, it appears that the product of Mourer would be the same or similar as the article claimed.
In regards to claims 3 and 23, Mourer discloses the Ni-Cr alloy is thicker than 2 mils (par. 15, 76).
In regards to claims 5 and 24, Mourer discloses the turbine component is a rotor blade, a stator, or a vane (par. 45).
	In regards to claim 21, Mourer discloses is formed by deposition (par. 79).
Note that the claimed phrase “formed by electrodeposition” is being treated as a product-by-process limitation; that is, that the article can be formed by electrodeposition.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though Mourer discloses other deposition processes used to form the article, it appears that the product of Mourer would be the same or similar as the article claimed.
In regards to claim 22, Mourer discloses the turbine component comprises single crystal nickel-based superalloy (par. 50).
In regards to claim 25, Mourer discloses the turbine component has been formed with pretreatment (par. 80).
Note that the claimed phrase “the turbine component has been repaired” is being treated as a product-by-process limitation; that is, that the turbine component can be repaired.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though Mourer does not disclose a repair process to the to form the article, it appears that the product of Mourer would be the same or similar as the article claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 21-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 5, 6, 21, 24, 5, 23, and 22 of copending Application No. 16/889,281 in view of Rowady (US 3,338,733).
Although the claims are not identical, they are not patentably distinct from one another.  The application claims are broader in at least one aspect and also recite additional features not claimed in the patent claims.
	Regarding the broadening aspect (see bolded portion) of the application claims, the following comparison between the patent claims and the application claims highlights what elements have been excluded in the presentation of the application claims.  
Copending Application 16/889,281
Application claim 1
A coated article, comprising: 

a turbine component; and 

a Ni-Cr-Al composite coated on a surface of the turbine component, wherein the Ni-Cr-Al composite is heat-treated to form a diffused Ni-Cr-Al alloy that includes an aluminum compound formed between nickel and aluminum and to restore materials lost during repair of the turbine component, and wherein the diffused Ni-Cr-Al composite includes from 2 to 50 wt% chromium, from 0.1 to 6 wt% aluminum, and a remaining balance of nickel.
A coated article, comprising: 

a turbine component; and 

a Ni-Cr alloy applied on a surface of the turbine component, wherein the Ni-Cr alloy comprises from 2 to 50 wt% chromium balanced by nickel, and wherein the Ni-Cr alloy is heat-treated to homogenize composition of the alloy and restore materials lost during repair of the turbine component.


Thus, it is apparent that the more specific copending application claims 1-2, 5, 5, 6, 21, 24, 5, 23, and 22 encompass application claims 1-5 and 21-25, respectively.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Note that since application claims 1-5 and 21-25 are anticipated by copending applications claims 1-2, 5, 5, 6, 21, 24, 5, 23, and 22, respectively, and since anticipation is the epitome of obviousness, then application claims 1-5 and 21-25 are obvious over copending application claims 1-2, 5, 5, 6, 21, 24, 5, 23, and 22, respectively.
With respect to the additional features recited (see underlined portion) in the application claims, the inclusion of the Ni-Cr composite with specific composition is an obvious improvement over Rowady. Rowady discloses a diffusion coating with the claimed composition (Col. 3, lines 50-55, with other constituents being at 0%, ex. 80Ni20Cr, Fig. 1) and a heat treatment to homogenize the composition of the alloy (Col. 4, lines 1-47) that optionally includes an aluminum coating (Col. 4, lines 54-60, Fig. 2). Since the copending application claims is directed toward a coated turbine component with nickel chromium alloy with further aluminum coating that is diffused and Rowady discloses a Ni-Cr coating without the additional aluminum coating with the claimed composition resulting in a coating that is sufficiently resistant to corrosion (Col. 1, lines 49-57, Col. 4, lines 54-55) and is simpler to manufacture, it would have been obvious to one having ordinary skill in the art before effective filing of the claimed invention to modify the coated article to include the Ni-Cr composite with specific composition, as taught by Rowady, to provide a coating for appropriate applications that has sufficient corrosion resistance and is simplifier to manufacture.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anderson (US Patent 4,259,037) discloses a Ni-Cr alloys for a skin of a turbine blade.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        

5/4/2022

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745